ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/1/22 is a duplicate of the claims filed 12/18/20.
	Note(s):  Claims 1-18 are pending.

APPLICANT’S INVENTION
Independent claim 1 is directed to a method of diagnosing a peanut allergy as set forth therein.  Independent claims 12 and 14 are directed to methods of diagnosing an allergy as set forth therein.  

APPLICANT’S ELECTION
Applicant’s election without traverse of Group I (pending claims 1-11) in the reply filed on 6/1/22 is acknowledged.  Thus, the restriction is still deemed proper and is made FINAL.

WITHDRAWN CLAIMS
Claims 12-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11:  The claim is ambiguous for the following reasons:  (1) it appears to be directed to a product, the nanoparticle, of independent claim 1 and not the method of claim 1 which is directed to diagnosing a peanut allergy.  Did Applicant intend to write in line 1 that the method ‘further comprises…’?  (2) The method is directed to distinct methods:  (a) identify a specific subject’s sensitivity to a predetermined set of epitopes; (b) the use of a nanoparticle for predicting a symptomatic clinical response; and (c) the use of a nanoparticle to evaluate epitopes alone or in combination with trigger allergic responses.

CLAIMS ARE MISSING STEPS
Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those that are directed to how on evaluates the degranulation results.
	Note(s):  While claim 8 disclose two techniques to identify granulocyte, the claim does not set forth what to do with the granulocytes after one identifies them.  The combination of claims 8 and 9, set forth how one evaluates the degranulation results.

112  FOURTH PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is not further limiting of how on evaluates degranulation results because while claim 8 disclose that one uses beta hexosaminidase essay or fluorescence activated cell sorting to identify activated granulocytes, the claims does not set forth specifically how one determines whether or not a granulocyte is active or not.  In regards to claims 11, the claim discloses various limitations on how the nanoparticle is being used.  Applicant is respectfully reminded that independent claim 1 from which claim 11 depends is directed to a method of diagnosing a peanut allergy, not a product (nanoparticle).  Thus, Applicant is respectfully requested to review claim 11 for clarity.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

CLAIM OBJECTION
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  The closest art is Applicant’s own work (US Patent Nos. 10,342,846 &10,874,751).
Due to the fact that extensive work is necessary to clarify claim 11, a written communication was sent to Applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 19, 2022